DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-61 have been cancelled.  Claims 62-81 are new.
Claims 62-81 are pending and under examination.

Claim Objections
Claims 62, 69-71, 76, 78, and 79 are objected to because of the recitation of “average” diameter/molecular weight in conjunction with ranges.  Appropriate correction to remove the recitation  of “average” is required.

Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 62-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description Requirement” makes it clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosures of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude the inventors had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that the Applicants were in possession of the claimed invention (January 5, 2001, Fed. Reg., Vol. 66, No. 4, pp.1099-11).
	In analyzing whether the written description requirement is met for the genus claims, it is determined whether representative numbers of species have been described by their complete structure and functional characteristics.
The instant claims encompass any silk fibroin-based hydrogel obtained from any silk fibroin under any condition, as long as the resultant silk fibroin-based hydrogel has a transmittance of at least 60% in the visible spectrum.  The genus, i.e., the hydrogel, is described by its property of being transparent, but the specification does not provide any disclosure of sufficient conditions that would result in a representative number of species of the claimed genus.  It is clear from the instant specification that the claimed hydrogel is only defined by the process via which it is made.  Apart from exemplifying a specific method using specific conditions resulting in a transparent nanohydrogel consisting of crystalized silk fibroin nanoparticles having a size of 10-150 nm, the instant specification fails to disclose what other conditions would result in nanoparticles having a size of 10-150 nm and a transmittance of at least 60%, features deemed essential for the instant invention.  The instant specification discloses that the only conditions resulting in the hydrogel with the claimed characteristics are: using silk fibroin of a specific molecular weight (100 kDa on average), specific silk fibroin concentration (10-15 mg/ml), choice of organic solvent (acetone), silk to acetone ratio (2:1), evaporating acetone at room temperature while adding water, and treatment with EDTA (see [0225]-[0226]; [0240]-[0242]).  With respect to the written description requirement, MPEP 2163 II A 3 (i) states:
[d]isclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. 

Thus, it is apparent that the applicant did not have in possession a representative number of species for the broad genus of transparent hydrogels.  The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification.  
In conclusion, this limited information is not sufficient to reasonably convey to one of ordinary skills in the art that the applicant invented what was claimed.  Consequently, the applicant was not in possession of the instant claimed invention, at the time of its effective filing date.

7.	No claim is allowed.  Claims 62-81 are free of the prior art of record.  The closest prior art of record is Altman (PGPUB 2011/0014287).  Altman teaches a freestanding transparent silk fibroin hydrogel having at least 95% transmittance in the visible spectrum.  However, Altman does not teach that the freestanding hydrogel is made of crystalized silk fibroin spheres of 10-150 nm; furthermore, the prior art of record does not render obvious modifying Altman to arrive at the claimed hydrogel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633